Metcalf, J.
The matter of the defendant’s answer might have been pleaded in abatement; but the defendant was not bound so to plead it, and may well rely upon it, in his answer, as a bar to the action. Com. Dig. Abatement, G. 6; Action, E. 1. Gould Pl. c. 5, § 138. The plaintiff cannot therefore object that the answer was filed too late. When a party has an option to plead a matter in abatement or in bar, and elects to plead in bar, he is entitled to all the incidents of such plea, in the same manner as if a plea in bar only were admissible.

Exceptions overruled.